     Case 2:21-cv-00652-TLN-CKD Document 9 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL DEMONZE LOVE,                                No. 2:21-cv-00652-CKD P
12                        Plaintiff,
13            v.                                        ORDER AND
14    CDCR HEALTH CARE SERVICES, et                     FINDINGS AND RECOMMENDATIONS
      al.,
15
                          Defendants.
16

17
             By order filed July 7, 2021, plaintiff’s complaint was dismissed and thirty days leave to
18
     file an amended complaint was granted. The thirty day period has now expired, and plaintiff has
19
     not filed an amended complaint or otherwise responded to the court’s order. Plaintiff has
20
     consented to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.
21
             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this
22
     matter to a district court judge.
23
             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
24
     Local Rule 110; Fed. R. Civ. P. 41(b).
25
             These findings and recommendations are submitted to the United States District Judge
26
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27
     after being served with these findings and recommendations, plaintiff may file written objections
28
                                                       1
     Case 2:21-cv-00652-TLN-CKD Document 9 Filed 08/17/21 Page 2 of 2


 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991).

 5   Dated: August 16, 2021
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/love0652.fta.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
